ORDER

PER CURIAM.
Neville McBean appeals his conviction for manslaughter, in violation of former § 565.005 RSMo (1978, repealed 1984). McBean also appeals from an order denying his Rule 29.15 motion on the merits without an evidentiary hearing. The motion court’s judgment is based on findings of fact that are not clearly erroneous.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 80.25(b) and Rule 84.16(b).